Citation Nr: 1825034	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Melinda J. Willi, Agent


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the record. 

In September 2015 and November 2017, the Board remanded the appeal to obtain outstanding treatment records, to afford the Veteran a VA examination, and to procure VA medical opinions.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease and degenerative arthritis of the cervical, lumbar, and thoracic spine were not manifested during his active service, and are not shown to be causally or etiologically related to his active service, and are not shown to be caused or aggravated by a service-connected disability.

2.  The Veteran's degenerative arthritis of the cervical, lumbar, and thoracic spine is not shown to have manifested within one year from the date of his separation from active service.
3.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease and degenerative arthritis of the cervical, lumbar, and thoracic spine is not established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his current representative have raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

I.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Veteran has asserted that his current degenerative disc disease and degenerative arthritis of the lumbar, thoracic, and cervical spine were caused by his in-service parachute jumps.  In June 2015, he testified that he completed 5 parachute jumps during his active service and injured his spine during the fourth jump.  He also argued that his degenerative disc disease and degenerative arthritis of the thoracic, lumbar, and cervical spine may be caused or aggravated beyond their natural progression by his service-connected foot disabilities.  

The Veteran's service treatment records are silent for complaints or treatment for neck and back pain.  The November 1970 separation examination evaluated the Veteran's spine as normal.

The Veteran was afforded a VA spine examination in June 2006.  The Veteran reported that he had developed lower back pain 3 years prior to the examination.  He explained that the pain from the right ankle sprain that occurred in 1968 had radiated up to his back and caused his present symptoms.  The VA examiner opined that the Veteran's spine condition was not caused by his service-connected right ankle sprain or foot condition.  
The Veteran was treated for chronic neck pain with numbness/paresthesias in July 2008.  A VA certified physician assistant wrote that it was difficult to associate the Veteran's cervical spine disease with his in-service parachute jumps.  He explained that it was possible that the Veteran's parachute jumps had caused cervical spine damage that had gone undetected, but that it was unlikely.

In September 2008, Dr. H.A., a VA doctor, wrote that the Veteran's injuries to his back and spine were caused by parachute jumps performed during active service.  Dr. H.A. reiterated his opinion in a November 2008 letter.

In March 2009, the Veteran was afforded a VA spine examination.  The VA examiner reported that the Veteran had a cervical fusion in November 2008.  The Veteran stated that he injured his neck during a bad in-service parachute jump.  He indicated that he landed on his right foot and "jammed his spine." He diagnosed degenerative disc disease of the cervical spine.  The VA examiner concluded that he could not render an opinion regarding the relationship between Veteran's cervical spine and thoracic spine disabilities and his in-service parachute jumps without resorting to speculation.

In May 2009, Dr. P.J., a VA doctor, wrote that "service connected due to past injuries to patients back and spine from parachute jumping exercises."  He added that the Veteran's foot injuries were service-connected and at least as likely as not the cause of his disability.

The Veteran underwent another VA examination in July 2016.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine and lumbar spine disabilities were caused by an in-service injury.  She explained that the Veteran's service treatment records were silent for complaints of neck and/or back pain.  His treatment records were silent for complaints regarding back or neck pain until 2005.  The VA examiner acknowledged the positive nexus opinions from Dr. H.A. and Dr. P.J.  She highlighted that the wording of Dr. H.A.'s first letter and Dr. P.J.'s letter was the same.  The Veteran was an upholster after service.  His job required lifting, pulling, and pushing.  The Veteran presented no symptoms for disc disease for 35 years following his separation from active service.  The VA examiner concluded that due to the lack of medical literature supporting a relationship between parachute jumping and lumbar disc disease and degenerative arthritis, the 35 year time span between the Veteran's active service and onset of symptoms, and the presence of other significant risk factor not related to active service, it is less likely than not that the Veteran's lumbar degenerative arthritis and degenerative disc disease are due to or incurred during active service.

VA obtained an addendum medical opinion regarding the etiology of the Veteran's back and neck disabilities in February 2018.  The VA examiner opined that it was lumbar spine and cervical spines were less likely than not incurred or otherwise etiologically related to his active service, to include his parachute jumps.  She indicated that the Veteran reported minor medical complaints during his active service and following his active service, but that his first complaints of neck and back pain were in 2003 and 2004.  The Veteran was 55 in 2003.  She acknowledged that medical literature supported acute traumatic injuries as a result from parachute landing.  However, she ultimately found that the Veteran's neck and back disabilities were more likely than not related to his age and long history as an upholster.  She cited relevant medical literature to support her opinion.  The VA examiner also found that it was less likely than not that the Veteran's neck and back disabilities were caused or aggravated beyond their natural progression by his service-connected foot disabilities.  She elaborated that the common medical understanding is that the natural progression of cervical and lumbar spine degenerative disc disease and degenerative joint disease is to remain the same or worsen over time.  His conditions had gradually worsened over the years.  Additionally, the preponderance of medical literature was against a finding that the Veteran's service-connected disabilities caused his lumbar and cervical spine disabilities.  The VA examiner explained that while the Veteran may have had an altered gait following his foot surgery, it was less likely than not that this caused permanent joint or disc damage of any portion of the spine.

Based upon the forgoing, the Board finds that the evidence is against the Veteran's claim for service connection.  The Board concedes that Dr. H.A. and Dr. P.J. submitted positive nexus opinions.  However, there is no indication that they reviewed the Veteran's service treatment records.  Additionally, they do not provide a rationale for why the Veteran's spine and neck disabilities were caused by his in-service parachute jumps. 

The Board finds that the July 2016 and February 2018 opinions are more probative as they include a detailed history of the Veteran's back and neck complaints and citations to relevant medical literature.  Additionally, the VA examiner considered the Veteran's lay statements regarding the relationship between the Veteran's in-service parachute jumps and his cervical spine and lumbar spine disabilities.  However, they ultimately found that the medical literature, the Veteran's specific medical history, and the examination findings supported the conclusion that the disabilities were related to the Veteran's age and post-service employment.  Lastly, the Board finds that these opinions are more probative than the Veteran's own assertions because they were based upon the examiners' medical expertise, comprehensive reviews of the record, and relevant medical literature. 

Presumptive service connection may not be awarded in the instant case.  The evidence demonstrates that the Veteran was not diagnosed with arthritis for many years following his separation from active service.  The Veteran ended his active service in 1971 and was first seen for neck complaints in 2003.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spine, is not warranted.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for right foot tendonitis with degenerative changes and status post left bunionectomy, each rated as 10 percent disabling.  He has a combined disability rating of 20 percent.  As such, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU are not met. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

There are no opinions of record demonstrating that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected foot disabilities.   On the contrary, in June 2015, the Veteran testified that it stopped working in 2008 due to his back and neck injuries.  His retirement coincided with his neck fusion.  

In short, the probative evidence of record does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  In light of this, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.


ORDER

The claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spine, is denied.

The claim of entitlement to a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


